Name: COMMISSION REGULATION (EC) No 2965/95 of 21 December 1995 on the opening of a standing invitation to tender for the resale on the internal market of 144 000 tonnes of cereals held by the Swedish intervention agency
 Type: Regulation
 Subject Matter: European construction;  trade policy;  Europe;  marketing;  plant product
 Date Published: nan

 22. 12. 95 EN Official Journal of the European Communities No L 310/7 COMMISSION REGULATION (EC) No 2965/95 of 21 December 1995 on the opening of a standing invitation to tender for the resale on the internal market of 144 000 tonnes of cereals held by the Swedish intervention agency a standing invitation to tender for the resale on the internal market of :  130 000 tonnes of barley  14 000 tonnes rye held by it. Article 2 1 . The deadline for the submission of tenders for the first partial invitation to tender shall be 11 January 1996. 2. The deadline for the submission of tenders for the final partial invitation to tender shall be 9 May 1996. 3 . The tenders shall be deposited with the Swedish intervention agency : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Regulation (EC) No 1863/95 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (3), as amended by Regulation (EC) No 120/94 (4), lays down the procedures and conditions governing the offer for sale of cereals held by the intervention agencies ; Whereas, in the present market situation, a standing invi ­ tation to tender should be opened for the resale on the internal market of 144 000 tonnes of cereals held by the Swedish intervention agency ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Statens jordbruksverk Interventionsenheten S-551 82 JÃ ¶nkÃ ¶ping (Telefax : -+- 46 36 71951 1 ). Article 3 The Swedish intervention agency shall notify the Commission, by no later than the Tuesday of the week following the expiry of the deadline for the submission of tenders, of the quantity and the average prices of the different lots sold. HAS ADOPTED THIS REGULATION : Article 1 The Swedish intervention agency shall, pursuant to the terms specified in Regulation (EEC) No 2131 /93 , initiate Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1995 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . f) OJ No L 179, 29 . 7. 1995, p. 1 . 0 OJ No L 191 , 31 . 7. 1993, p. 76. 4) OJ No L 21 , 26. 1 . 1994, p. 1 .